19-35034-cgm      Doc 30      Filed 05/06/19    Entered 05/06/19 16:49:42           Main Document
                                               Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                 t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                          May 6, 2019

Honorable Cecilia G. Morris
Chief United States Bankruptcy Court Judge
Southern District of New York
355 Main Street
Poughkeepsie, New York 12601

        Re:     Michael Hall
              Bankruptcy Case No: 19-35034

        Our office represents BSI Financial Services (“Secured Creditor”) in this matter. Pursuant to
the creditor loss mitigation affidavit filed by Secured Creditor on March 15, 2019, in the above
referenced matter, please let this letter serve as a status report and summary of what has transpired
between the parties.

         On April 29, 2019 our office received financials form the debtor to enable the Secured Creditor
to verify the income presented in the debtor’s schedules. Once the income is verified by the Secured
Creditor, a modification offer will be formally issued. The terms of the current streamline modification
are as follows:
         - Total unpaid principal balance (UPB) of $348,750
        - Rate 7.25%
        - Term 480 months
        - Approximate monthly principal and interest (P&I) of $2231
        - Approximate monthly taxes and insurance (T&I) of $500

        Please feel free to contact our office should you have additional questions.

                                                        Sincerely,

                                                        /s/ Jonathan Schwalb, Esq.
                                                        Jonathan Schwalb, Esq.
                                                        Friedman Vartolo LLP
                                                        85 Broad Street, Suite 501
                                                        New York, New York 10004
                                                        (P) 212.471.5100
                                                        bankruptcy@friedmanvartolo.com
